DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-13 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al ‘661.  Kim et al ‘661 discloses a flexible circuit board BF1 comprising: a flexible substrate (para. # 43) having a first portion region (first portion is display portion region AA and top portion of non-display region NA, see figures 3-5), a second portion (second portion is touch pad region PD and the bottom portion of non-display region NA when folded, see figures 3-5), and a first side defining part of the first portion and the second portion (figures 3-5, first side is where ERL1 is located); and electrical components (ERL1, ER1) disposed on the first side in the first portion and in the second portion (figures 3-5), and wherein the flexible substrate is folded between the first portion and the second portion (para. # 43) such that the first portion overlays the second portion (figures 4-5) and the first side is directed outwards (figures 3-5).

Regarding claim 10, the flexible circuit board of claim 1, wherein the electrical components include an LED (OLED, para. # 49) disposed on the first side in the first portion (figure 5) and a capacitive touch sensor PD disposed on the first side in the second portion (figure 4).
Regarding claim 11, the flexible circuit board of claim 1, further comprising a spacer DA disposed on a second side of the flexible substrate (figures 5 and 9), wherein the spacer contacts the first portion and the second portion and stiffens the flexible substrate (para. # 76).
Regarding claim 12, the flexible circuit board of claim 1, wherein the first portion is disposed laterally adjacent the second portion and the flexible substrate is folded longitudinally (see figures 3-5 and para. # 43).
Regarding claim 13, the flexible circuit board of claim 1, wherein the first portion is disposed longitudinally adjacent the second portion and the flexible substrate is folded laterally (see para. # 43 and figures 3-5).
Regarding claim 15, the flexible circuit board of claim 1, further comprising a connector LF integrated into the flexible substrate and extending from the flexible substrate (figures 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al ‘661.  Kim et al ‘661 discloses the claimed invention except for the teaching that the flexible substrate includes slits disposed between the first portion and the second portion along a fold line.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the flexible substrate Kim et al ‘661 to include slits since such a modification would have merely been an obvious engineering design choice yielding the predictable results of making it easier to bend the flexible substrate between the first and second portions.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875